EXHIBIT 10.1.7

 

EXECUTION VERSION

 

SIXTH AMENDMENT TO CREDIT AGREEMENT

 

THIS SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of June
12, 2014, is by and among IXIA, a California corporation (the “Borrower”), the
Guarantors party hereto, the Lenders party hereto and BANK OF AMERICA, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Capitalized
terms used herein and not otherwise defined herein shall have the meanings
ascribed thereto in the Credit Agreement.

 

W I T N E S S E T H

 

WHEREAS, the Borrower, the Subsidiaries of the Borrower from time to time party
thereto (the “Guarantors”), certain banks and financial institutions from time
to time party thereto (the “Lenders”) and Bank of America, N.A., as
Administrative Agent, Swingline Lender and L/C Issuer, are parties to that
certain Credit Agreement dated as of December 21, 2012 (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”);

 

WHEREAS, the Loan Parties have requested that the Required Lenders amend certain
provisions of the Credit Agreement; and

 

WHEREAS, the Required Lenders are willing to make such amendments to the Credit
Agreement, in each case in accordance with and subject to the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT

 

1.1     Amendments to Section 6.01. Section 6.01(a) and (b) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

(a)     Audited Financial Statements. As soon as available, but in any event
within one hundred and twenty (120) days after the end of each fiscal year of
the Borrower (commencing with the fiscal year ended December 31, 2012);
(provided that for the fiscal year ended December 31, 2013, Borrower shall have
until the earlier of: (i) June 20, 2014 and (ii) the date on which both any
Default or Event of Default related to any Delayed Filing Event and a NASDAQ
Suspension exist, to comply with this Section 6.01(a)), a Consolidated and
consolidating balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal year, and the related Consolidated and consolidating statements
of income or operations, changes in shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited (as to Consolidated statements only) and accompanied by a report
and opinion of Deloitte & Touche LLP or another independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit.

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     Quarterly Financial Statements. As soon as available, but in any event
within (i) forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower and (ii) sixty (60) days after the
end of the fourth fiscal quarter of each fiscal year of the Borrower; provided
that (A) for fiscal quarter ended December 31, 2013, Borrower shall have until
March 28, 2014 to comply with this Section 6.01(b) and (B) for the fiscal
quarter ended March 31, 2014, Borrower shall have until June 27, 2014 to comply
with this Section 6.01(b), a Consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related Consolidated
statements of income or operations, changes in shareholders’ equity and cash
flows for such fiscal quarter and for the portion of the Borrower’s fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, certified by the chief executive officer, chief financial
officer, treasurer or controller who is a Responsible Officer of the Borrower as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of the Borrower and its Subsidiaries, subject only to
normal year-end audit adjustments and the absence of footnotes.

 

ARTICLE II
CONDITIONS TO EFFECTIVENESS

 

2.1     Closing Conditions. This Amendment shall become effective as of the day
and year set forth above (the “Amendment Effective Date”) upon satisfaction (or
waiver) of the following conditions on or prior to June 12, 2014:

 

(a)     Executed Amendment. The Administrative Agent shall have received a copy
of this Amendment duly executed by each of the Loan Parties, the Required
Lenders and the Administrative Agent.

 

(b)     Default. After giving effect to this Amendment, no Default or Event of
Default shall exist whether in respect of any Delayed Filing Event or otherwise.

 

(c)     Fees and Expenses. The Administrative Agent shall have received from the
Borrower such other fees and expenses that are payable in connection with the
consummation of the transactions contemplated hereby and Administrative Agent’s
legal counsel shall have received from the Borrower payment of all outstanding
fees and expenses previously incurred and all reasonable fees and expenses
incurred in connection with this Amendment.

 

(d)     Miscellaneous. All other documents and legal matters in connection with
the transactions contemplated by this Amendment shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel.

 

 
2

--------------------------------------------------------------------------------

 

 

ARTICLE III
MISCELLANEOUS

 

3.1     Amended Terms. On and after the Amendment Effective Date, all references
to the Credit Agreement in each of the Loan Documents shall hereafter mean the
Credit Agreement as amended by this Amendment. Except as specifically amended
hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

 

3.2     Representations and Warranties of Loan Parties. Each of the Loan Parties
represents and warrants, as of the Amendment Effective Date, as follows:

 

(a)     It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.

 

(b)     This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

(c)     No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.

 

(d)     The representations and warranties set forth in Article V of the Credit
Agreement shall (i) with respect to representations and warranties that contain
a materiality qualification, be true and correct (subject to the materiality
qualifications set forth therein) and (ii) with respect to representations and
warranties that do not contain a materiality qualification, be true and correct
in all material respects, and except that for purposes of this Section 3.2(d),
the representations and warranties contained in Sections 5.05(a) and (b) of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b) of the Credit Agreement,
respectively.

 

(e)     After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.

 

(f)     The Collateral Documents continue to create a valid security interest
in, and Lien upon, the Collateral, in favor of the Administrative Agent, for the
benefit of the Lenders, which security interests and Liens are perfected in
accordance with the terms of the Collateral Documents and prior to all Liens
other than Permitted Liens.

 

(g)     The Loans and other amounts payable by Borrower pursuant to the Credit
Agreement are not reduced or modified by this Amendment and are not subject to
any offsets, defenses or counterclaims.

 

 
3

--------------------------------------------------------------------------------

 

 

3.3     Reaffirmation of Obligations. Each Loan Party hereby ratifies the Credit
Agreement and acknowledges and reaffirms (a) that it is bound by all terms of
the Credit Agreement applicable to it and (b) that it is responsible for the
observance and full performance of its respective Obligations.

 

3.4     Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.

 

3.5     Expenses. The Borrower agrees to pay all reasonable costs and expenses
of the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including without limitation the reasonable fees and
expenses of the Administrative Agent’s legal counsel.

 

3.6     Further Assurances. The Loan Parties agree to promptly take such action,
upon the request of the Administrative Agent, as is necessary to carry out the
intent of this Amendment.

 

3.7     Entirety. This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

 

3.8     Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Amendment or any other document
required to be delivered hereunder, by fax transmission or e-mail transmission
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement. Without limiting the foregoing, upon the request
of any party, such fax transmission or e-mail transmission shall be promptly
followed by such manually executed counterpart.

 

3.9     No Actions, Claims, Etc. As of the date hereof, each of the Loan Parties
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Administrative Agent, the Lenders, or the
Administrative Agent’s or the Lenders’ respective officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act under the Credit Agreement on or
prior to the date hereof.

 

3.10     GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.

 

3.11     Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

 

3.12     Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 11.14 and 11.15 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

 

 
4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

 



BORROWER:      

IXIA,

a California corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ronald W. Buckly

 

 

Name:

Ronald W. Buckly 

 

 

Title:

SVP, Corporate Affairs and



General Counsel

 



                        

 

GUARANTORS:               

 



CATAPULT COMMUNICATIONS CORPORATION

 

 

 

 

 

 

By:

/s/ Ronald W. Buckly

 

 

Name:

Ronald W. Buckly 

 

 

Title:

VP, Legal

 



  



VERIWAVE, INC.

 

 

 

 

 

 

By:

/s/ Ronald W. Buckly

 

 

Name:

Ronald W. Buckly 

 

 

Title:

VP, Legal

 



  





ANUE SYSTEMS, INC.

 

 

 

 

 

 

By:

/s/ Ronald W. Buckly

 

 

Name:

Ronald W. Buckly 

 

 

Title:

SVP, Legal

 



  





BREAKINGPOINT SYSTEMS, INC.

 

 

 

 

 

 

By:

/s/ Ronald W. Buckly

 

 

Name:

Ronald W. Buckly 

 

 

Title:

SVP, Legal

 



  





NET OPTICS, INC.

 

 

 

 

 

 

By:

/s/ Ronald W. Buckly

 

 

Name:

Ronald W. Buckly 

 

 

Title:

VP

 



    



 
[Signature Page to Sixth Amendment to Credit Agreement] 

--------------------------------------------------------------------------------

 



 



NET OPTICS IL, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ronald W. Buckly

 

 

Name:

Ronald W. Buckly 

 

 

Title:

Secretary

 



  





 
[Signature Page to Sixth Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 





 



ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A.,
in its capacity as Administrative Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mollie S. Canup

 

 

Name:

Mollie S. Canup

 

 

Title:

Vice President

 



 





 
[Signature Page to Sixth Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 





 



LENDERS: BANK OF AMERICA, N.A.,
in its capacity as Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard J. Kim

 

 

Name:

Richard J. Kim

 

 

Title:

Assistant Vice President

 



   





 
[Signature Page to Sixth Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 





 



 

U.S. BANK NATIONAL ASSOCIATION,

 

  as a Lender  

 

 

 

 

 

 

 

 

 

By:

/s/ Vinh Ly

 

 

Name:

Vinh Ly

 

 

Title:

Vice President

 



   



 
[Signature Page to Sixth Amendment to Credit Agreement] 

--------------------------------------------------------------------------------

 



 



 

SILICON VALLEY BANK,
as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Raj Morey

 

 

Name:

Raj Morey

 

 

Title:

Vice President

 



   

 

[Signature Page to Sixth Amendment to Credit Agreement]